UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6247



CHRISTOPHER MOSBY,

                                            Plaintiff - Appellant,

          versus


GEORGE L. SWEAT, Chief of Police; POLICE
DETECTIVE WILLIAMS; R. L. BARREN, Police
Detective,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-03-1009-1)


Submitted: April 29, 2004                     Decided:    May 5, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Christopher Mosby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Christopher Mosby appeals the district court’s order

adopting the magistrate judge’s recommendation and denying relief

on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b)

(2000).    We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court as

modified to reflect that the district court’s dismissal was without

prejudice. See Mosby v. Sweat, No. CA-03-1009-1 (M.D.N.C. Dec. 24,

2003).    Mosby’s motion to compel discovery, for expenses, and for

sanctions is denied.          We dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented    in   the

materials      before   the    court   and     argument   would   not   aid   the

decisional process.



                                                          AFFIRMED AS MODIFIED




                                       - 2 -